Citation Nr: 0027081	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-04 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
gunshot wound to the left forearm. 

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active service from November 1970 to 
September 1973, and from July 1974 to February 1977.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
February 1998 rating decision of the Department of Veterans 
Affairs (VA) Oakland Regional Office (RO).  


FINDINGS OF FACT

1.  By September 1994 rating decision, the RO denied service 
connection for residuals of a gunshot wound to the left 
forearm; no appeal was initiated within one year following 
notice to the veteran in September 1994.

2.  Evidence received since the last final September 1994 
rating decision is either cumulative or does not bear on the 
specific matter under consideration, and thus does not 
provide a new factual basis on which to reopen the veteran's 
claim of service connection for residuals of a gunshot wound 
to the left forearm.

3.  The record contains no competent medical evidence of a 
current right ankle disability.

4.  The record contains no competent medical evidence of a 
nexus between any post-service left ankle disability and the 
veteran's periods of service, any incident therein, or any 
continuous symptomatology.

5.  The record contains no competent medical evidence of a 
current hearing loss disability for VA compensation purposes.

CONCLUSIONS OF LAW

1.  The September 1994 rating decision which denied service 
connection for residuals of a gunshot wound to the left 
forearm is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.1100 (1999).

2.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for 
residuals of residuals of a gunshot wound to the left 
forearm.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

3.  The veteran's claims of service connection for a right 
ankle disability, a left ankle disability, and bilateral 
hearing loss are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A chronological review of the claims folder shows that in 
March 1988, the veteran filed claims of service connection 
for, inter alia, residuals of a gunshot wound of the left 
forearm.  

The following month, the RO contacted the veteran by letter 
and asked him to submit additional evidence, including the 
names and addresses of any physicians who had provided 
treatment for his claimed conditions since his separation 
from service.  He did not respond.

In connection with his claim, the RO contacted the service 
department and requested the veteran's service medical 
records.  The records forwarded by the service department 
show that at his September 1970 military enlistment medical 
examination, no pertinent complaint or abnormality was 
recorded on clinical evaluation.  Audiometric testing showed 
left ear pure tone thresholds of 20, 10, 5, and 15 decibels 
at 500, 1,000, 2,000, and 4,000 hertz, respectively.  Right 
ear pure tone thresholds were 10, 10, 5, and 5 decibels at 
500, 1,000, 2,000, and 4,000 hertz, respectively.  

Also included in the records forwarded by the service 
department was a report of a July 1974 medical examination 
performed at the time of the veteran's second enlistment.  At 
that time, he denied ear trouble, hearing loss, broken bones, 
arthritis, and foot trouble.  On clinical evaluation, his 
ears, skin, upper extremities, lower extremities, and 
musculoskeletal system were normal.  Second degree pes planus 
was noted, although the examiner indicated that this 
condition had not restricted the veteran's duty during his 
previous period of service.  Audiometric testing showed left 
ear pure tone thresholds of 15, 15, 10, 10, and 15 decibels 
at 500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  
Right ear pure tone thresholds were 5, 5, 5, 5, and 5 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  

By May 1988 rating decision, the RO denied service connection 
for, inter alia, residuals of a gunshot wound of the left 
arm, finding that such condition was not shown by the service 
medical records or currently.  Although the veteran was 
notified of this decision by letter dated later that month, 
he did not appeal within the applicable time period.  Thus, 
the decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.1103 (1999).

In January 1994, the veteran filed an application to reopen 
his claims of service connection for residuals of a gunshot 
wound of the left forearm.  He also claimed entitlement to 
service connection for arthritis of unspecified joints.  In 
his application, the veteran indicated that he had been 
treated for his claimed disabilities at the Fresno and Dallas 
VA Medical Centers (MC).  

The RO thereafter contacted these facilities and requested 
treatment records pertaining to the veteran.  The Fresno VAMC 
forwarded a copy of a December 1990 treatment record showing 
that the veteran had been seen for complaints of occasional 
numbness in the left arm since a reported shrapnel wound in 
1977.  On examination, range of motion, strength, and 
sensation was normal.  There was no swelling present.  A scar 
was not noted.  The diagnosis was probable carpal tunnel 
syndrome.  The Fresno VAMC indicated that there were no 
further treatment records pertaining to the veteran on file.  

The Dallas VAMC forwarded a copy of a January 1994 treatment 
record showing that the veteran sought treatment at that time 
for pain in all of his joints.  He also reported a history of 
a "stress fracture" of his left ankle in 1972.  He 
indicated that if he stood "for a while," both ankles and 
his left knee hurt.  X-ray examination of the left ankle 
showed no significant abnormality.  Nonetheless, it appears 
that the diagnostic impressions included degenerative joint 
disease of the left ankle.  

By September 1994 rating decision, the RO denied, inter alia, 
service connection for arthritis of unspecified joints, as 
well as the veteran's application to reopen his claims of 
service connection for a shell fragment wound of the left 
arm.  Although the veteran was notified of this decision, as 
well as his procedural and appellate rights, by letter dated 
later that month, he did not appeal within the applicable 
time period.  Thus, the decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

In February 1995, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, on which 
he requested service connection for numerous disabilities, 
including residuals of a gunshot wound of the left arm, a 
bilateral ankle disability, and residuals of a left ear 
injury.  He did not disagree with the September 1994 rating 
decision, nor did he submit any additional evidence.

By letter dated later that month, the RO advised the veteran 
that his claim of service connection for residuals of a 
gunshot wound of the left forearm had been denied in 
September 1994 on the basis that new and material evidence 
had not been submitted.  He was again advised of the type of 
evidence he needed to reopen his claim.  The RO notified him 
that unless such evidence was received within the next 60 
days, his claim would be denied.  The veteran did not 
respond.  In April 1995, the RO notified the veteran that his 
claim had been denied as he had failed to submit the 
requested evidence.  He was advised that he could submit the 
requested evidence at any time and his claim would be 
considered; however, if the additional evidence was not 
received prior to February 1996, compensation would not be 
paid for any period prior to the date of receipt of the new 
evidence.  

In July 1997, the veteran again requested service connection 
for residuals of a gunshot wound of the left forearm, as well 
as a bilateral ankle disability and hearing loss.  In 
December 1997, the RO again asked him to submit additional 
evidence.  He again failed to respond to the RO letter.  In 
addition, the RO scheduled him for VA medical examination, to 
be conducted in January 1998.  The veteran failed to report 
for the examination.

By February 1998 rating decision, the RO denied service 
connection for, inter alia, bilateral hearing loss and a 
bilateral ankle disability.  The RO also denied his 
application to reopen his claim of service connection for a 
gunshot wound of the left forearm on the basis that new and 
material evidence had not been submitted.

The veteran appealed the RO determination, arguing that 
service connection was warranted for his claimed 
disabilities.  Specifically, he indicated that he suffered 
severe ankle pain due to "numerous stress fractures all 
through military service" for which he had been treated 
repeatedly.  He also stated that he had been treated in 
Puerto Rico for an ear infection and had a tube inserted in 
his ear; since that time, he claimed that he had hearing 
loss.  He also indicated that he had a scar on his left arm 
which was caused by a machine gun misfire.  He stated that he 
was treated in the summer of 1972 and had to wear a bandage 
for several weeks.  He also reported that he had been unable 
to keep his previous VA medical examination appointment and 
asked that he be rescheduled for some time in August 1998.

By June and October 1998 correspondence, the RO asked the 
veteran to submit additional evidence regarding his claims of 
service connection for residuals of a gunshot wound to the 
left arm, right and left ankle disabilities, and hearing 
loss.  He failed to respond.  

Thereafter, the RO obtained additional service medical 
records from the service department, which show that in 
August 1975, the veteran sought treatment for left ear pain 
of three-weeks duration.  He indicated that he had a 
"plugged up" feeling in his ear and he had trouble hearing.  
On examination, the left ear showed some wax build-up.  
Cerumenex drops were prescribed.  In July 1975, he was 
treated for a left ankle sprain.  He indicated that he had 
injured his ankle four weeks previously and that it kept 
twisting.  He was instructed to wrap his ankle for support.  
The remaining service medical records are negative for any 
pertinent complaint, finding or showing of abnormality.

After reviewing these additional records, the RO continued 
its denial of service connection for right and left ankle 
disabilities, residuals of a gunshot wound to the left 
forearm, and bilateral hearing loss.  A supplemental 
statement of the case (SSOC), issued the veteran in August 
1999, was returned by the postal authorities as undeliverable 
because the veteran had moved and left no forwarding address.  
The record shows that the RO thereafter made numerous 
attempts to locate him, including contacting his 
representative, directory assistance, and his mother.  These 
attempts were unsuccessful and the Board notes that the 
veteran has not communicated with the RO since April 1998.  

II.  Application to reopen claim of service connection for 
residuals of a gunshot wound to the left forearm

As set forth above, by September 1994 rating decision, the RO 
denied service connection for residuals of a gunshot wound to 
the left forearm.  Although the veteran was notified of this 
decision and his procedural and appellate rights by September 
1994 letter, he did not timely appeal the decision.  Thus, it 
is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claim of service 
connection for residuals of a gunshot wound to the left 
forearm.  Despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that there is a three-step analysis which must be 
performed when a claimant seeks to reopen a previously denied 
claim.  Elkins v. West, 12 Vet. App. 209 (1999); see also 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Elkins, 12 Vet. App. at 215-18 
(1999).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in September 1994.  

As set forth above, this evidence includes additional service 
medical records, as well as written statements from the 
veteran.  However, the additional service medical records are 
entirely negative for any clinical reference to a gunshot 
wound or other trauma to the left forearm or residuals 
attributed thereto.  Thus, as this evidence is not pertinent 
to the specific matter under consideration, namely whether 
the veteran sustained a gunshot wound to the left forearm in 
service and has any current residuals due to that gunshot 
wound, it is not new and material evidence.

With respect to veteran's statements to the effect that he 
sustained a gunshot wound to the left forearm in service, the 
Board finds such statements are cumulative, redundant and 
reiterative of other statements previously considered by the 
RO at the time of the May 1988 and September 1994 rating 
decisions.  Simply put, the current assertions contain 
essentially the same assertions as those considered by the RO 
in its prior decisions.

In view of the foregoing, the Board concludes that the 
additional evidence submitted since the September 1994 rating 
decision is not new and material and does not warrant a 
reopening of the veteran's claim of service connection for 
residuals of a gunshot wound of the left forearm.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, the Board 
need not perform the second and third steps of the analysis 
set forth in Elkins, supra.  As new and material evidence has 
not been submitted, the September 1994 rating decision 
denying service connection for residuals of a gunshot wound 
of the left forearm remains final and the appeal must be 
denied.

In reaching this decision, the Board notes that the veteran 
has not specifically identified any evidence, nor is VA on 
notice of any evidence, which may prove to be new and 
material for the purposes of reopening the claim of service 
connection for residuals of a gunshot wound of the left 
forearm.  Graves v. Brown, 8 Vet. App. 522, 525 (1996).  

III.  Service connection claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including an organic disease of the nervous system 
and arthritis) become manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385 (1999), which provide that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); see also 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

IV.  Analysis

Right and left ankle disabilities

The veteran claims that he now has right and left ankle 
disabilities which had their inception in service as a result 
of repeated stress fractures, for which he was treated on 
several occasions.  With respect to the right ankle, the 
Board notes that the service medical records are entirely 
negative for any complaint or abnormality pertaining to the 
right ankle.  Likewise, the post-service medical evidence is 
entirely negative for a medical diagnosis of right ankle 
disability.  While the veteran was seen in January 1994 and 
reported bilateral ankle pain with prolonged standing, a 
right ankle disability was not diagnosed at that time.  

The Court has held that a veteran's statements as to 
subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  While the veteran has speculated 
that he has a right ankle disability that is related to his 
period of service, his statements to this effect are not 
competent as the record does not establish that he possesses 
a recognized degree of medical knowledge.  Espiritu, 2 Vet. 
App. at 494.  Thus, his statements that he has right ankle 
disability are insufficient to constitute competent evidence 
of a current right ankle disability to well ground the claim.

In the absence of competent medical evidence of a diagnosis 
of disability manifested by right ankle pain, the veteran's 
claim of service connection for a right ankle disability must 
be denied as not currently well grounded.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability there can be no valid claim).

With respect to the left ankle, the Board notes that the 
service medical records make reference to treatment for left 
ankle sprain in July 1975.  Yet, the remaining service 
medical records are negative for complaint or finding of 
abnormality relative to the left ankle.  The next notation in 
the medical evidence of record of left ankle complaints is in 
January 1994, almost 19 years after service separation, when 
the veteran reported having sustained a "stress fracture" 
of the left ankle in 1972 and that he then had left ankle 
pain.  However, X-ray examination of the left ankle showed no 
significant abnormality.  Nonetheless, it appears that the 
diagnosis was degenerative joint disease of the left ankle.  
There is no other pertinent medical evidence of record.  

Here, the Board notes that even if the January 1994 treatment 
record was sufficient to constitute evidence of a current 
left ankle disability, the record still contains no competent 
medical evidence of a nexus between that current left ankle 
disability and the veteran's military service, any incident 
therein (including in-service left ankle sprain), or any 
reported continuous symptomatology.

While the veteran himself has claimed that he has current 
left ankle disability which is related to his period of 
service, for the reasons set forth above, the Board finds 
that his statements are not competent medical evidence 
sufficient to well ground his claim.  Espiritu, supra.

Under the facts of this case, the Board finds that the 
evidence currently of record is insufficient to support a 
plausible claim of service connection for a left ankle 
disability.  As there is no other competent medical evidence 
of record of a nexus between any current left ankle 
disability and his military service, any incident therein, or 
any reported continuous symptomatology, the claim is not well 
grounded.  38 U.S.C.A. § 5107(a).

Hearing loss

With respect to this issue, the Board notes that there is no 
medical evidence of record to show that the veteran currently 
has (or has ever had) hearing loss of either ear to the 
extent necessary to constitute a disability for service 
connection purposes under the applicable criteria.  38 C.F.R. 
§ 3.385; Hensley, 5 Vet. App. at 158.  Thus, the Board must 
conclude that the veteran's claim of service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a); Brammer, 3 Vet. App. at 225.

In reaching its decisions, the Board has considered the 
provisions of 38 C.F.R. § 1154(b).  In that regard, it is 
noted that the veteran has not argued that his right or left 
ankle disability or his hearing loss was incurred in combat 
service.  In any event, 38 U.S.C.A. § 1154(b) applies to the 
second element of a well-grounded claim (i.e., whether an 
injury was incurred in service), and not to the questions of 
whether there is a current disability or a nexus to service.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Thus, 
the veteran must still present competent medical evidence of 
current right and left ankle disabilities and hearing loss 
which are related to service.  Those elements are missing in 
this case.  Thus, the claims are not well grounded.  
38 U.S.C.A. § 5107(a).

Since well-grounded claims have not been submitted, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a).  Nonetheless, VA has an obligation to notify a 
veteran under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  In the instant case, despite 
being given numerous opportunities to do so, the veteran has 
not identified any available evidence that has not been 
submitted or obtained, which would support a well-grounded 
claim.  Thus, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. 5103(a).  See Slater v. Brown, 9 Vet. App. 
240 (1996).

ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for residuals of a gunshot wound to the left 
forearm is denied. 

Service connection for a right ankle disability, a left ankle 
disability, and bilateral hearing loss is denied.


		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

 


